department of the treasury internal_revenue_service washington d c uil jan sb t ep rats tax_exempt_and_government_entities_division legend taxpayer a executor e ira x ladies and gentlemen this is in response to a letter dated date as supplemented by a letter dated date in which your authorized representative requests a private_letter_ruling on your behalf concerning the rollover of an individual_retirement_arrangement ira distribution taxpayer a whose date of birth was date died on date taxpayer a was not survived by a husband prior to her death taxpayer a received distributions from ira x an ira maintained by her after her death when executor e a son of taxpayer a and the executor of totaling dollar_figure her estate became aware of the distributions he immediately returned a partion of the distributions to ira x the beneficiaries of taxpayer a’s estate are her children including executor e based on the above facts and representations you through your authorized representative request a ruling that executor e’s payment to ira x qualified as a rollover under sec_408 of the internal_revenue_code with respect to your ruling_request code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the page entire ammount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 defines and provides the rules governing inherited iras under the general_rule of sec_408 of the code which is applicable in this case a rollover of a distribution from an ira maintained on behalf of an individual may be made to either the same or to another ira maintained for the benefit of the same individual taxpayer a who was the individual on whose behalf ira x was maintained died prior to the date of the action of executor e referenced above furthermore executor e is neither the recipient of the subject ira x distributions nor the individual on whose behalf ira x was maintained finally the beneficiary of ira x cannot be the surviving_spouse of taxpayer a in this case accordingly with respect to your ruling it is concluded that executor e’s payment to ira x does not qualify as a rollover under sec_408 of the code pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative the author of this ruling is se t ep ra t3 who may be reached at sincerely yours ty gues uo mem frances v sloan manager employee_plans technical branch enclosures deleted copy of letter_ruling form_437
